DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021, has been entered.





Claim Disposition

3.	Claims 2, 19 and 21 are cancelled. Claims 1, 3-18, 20 and 22-23 are pending. Claims 1 and 3-17 are under examination. Claims 18, 20 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.



Sequence Compliance

4.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR1.821 through 1.825; applicant's attention is directed to the final rule making notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990). To be in compliance, applicant is required to identify all amino acid sequences of at least 4 L-amino acids and at least 10 nucleotides by a sequence identifier, i.e., "SEQ ID NO:".  The specification discloses sequences that have not been identified by a sequence identifier, see for example, claim 1 wherein 4 sequences are recited without a sequence notation. If these sequences have not been disclosed in the computer readable form of the sequence listing and the paper copy thereof, applicant must provide a computer readable form of the "Sequence Listing" including these sequences, a paper copy of the 
Appropriate correction is required.




Claim Objections

5. 	Claims 1 and 3-11 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to recite “at least 90% sequence identity to SEQ ID NO: 1”. See also claim 11 with similar language. Claim 1 is objected to because it does not comply with the sequence rules as mentioned above (the dependent claims hereto are included).
For clarity and consistency, it is suggested that claim 9 is amended to read, “The reaction mixture of claim 1…”. 
For clarity and precision of claim language it is suggested that claim 11 is amended to read, “….combination thereof, [[; and]] wherein the reaction mixture…”. The dependent claims hereto are included.
Appropriate correction is required.



Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 3-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a
joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claimed invention as amended is directed to “a reaction mixture comprising item (i)- (iii), see instant claim 1, wherein the first enzyme is identified by name is 90% identical to SEQ ID NO: 1 and comprises four additional structures provided with a discrete sequence notation; and at least two enzymes in item (ii) and one enzyme in item (iii). The claimed invention is not adequately described because there is no clear alignment of a structure for item (i) or the products of items (ii) and (iii). Therefore, the claimed invention encompasses a large variable genus of products. The claimed invention encompasses a genus of Bacteroides and it is noted that Bacteroides fragilis strain is recited in dependent claim 5, however, independent claim 1 is not limited. Further, the recitation in claim 5 is not representative of the large genus. In addition, independent claim 11 and the dependent claims thereof are devoid of a structure. Thus, no structure function correlation is made. The specification at paragraphs [0056] and [0085] provide the same information recited in claims 5 and 6, thus the claimed scope far exceeds the disclosure in the instant specification. Dependent claims hereto do not rectify the missing information found in claims 1 and 11, for example. The scope of independent claim 11 far exceeds the scope in the specification and although the aforementioned dependent claims recite some of the missing information, claim 11 is not limited to those and needs to stand on its own. The specification provides a single disclosure of the enzymes being Te2FT (SEQ ID NO: 1), BfFKP (SEQ ID NO: 4) and PmPpA (SEQ ID NO: 5).
The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.

representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its 
she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of nucleic acid and cells; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.











Response to Arguments

7.	 Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new objections/rejections have been instituted based on amendments made to the claims for the reasons set forth above.





Conclusion

8.	No claims are presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652